Citation Nr: 1712303	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  15-18 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the Veteran submitted a timely substantive appeal to the July 30, 2012 decision that denied service connection for post-traumatic stress disorder, bilateral vision acuity, sleep apnea, headaches, diabetes mellitus type 2, erectile dysfunction, left leg cut/scar, left shoulder condition, right shoulder condition, left knee condition, right knee condition, left foot condition, right foot condition, left heel condition, and right heel condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. A. Macek, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from July 1979 to July 1983.  This appeal comes before the Department of Veterans Affairs (VA) from a decision of the VA Regional Office (RO) in San, Diego, California.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was scheduled for a hearing before the Board in Washington D.C. on February 13, 2017.  On February 8, his representative sent the Board a letter confirming that the Veteran would be unable to attend the hearing in Washington, D.C. and requested that a video conference hearing be held. 

Under C.F.R. § 20.702 (c)(1), the appellant or the representative may request a different date for the hearing within 60 days from the date of the letter of notification of the time and place of the hearing, or not later than two weeks prior to the scheduled hearing date, whichever is earlier.

If after the period described in § 20.702 (c)(1) has passed, the date of the hearing will become fixed and an extension of the time for appearance at the hearing will only be granted for good cause. See § 20.702 (c)(2).

Here, the Veteran has indicated that it is cost-prohibitive to travel to and attend the hearing in Washington, D.C.  As such, the Board will afford the Veteran the benefit of doubt and afford him the opportunity to be rescheduled for a videoconference as per C.F.R. §§ 20.703, 20.1304 (2016). 


Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in accordance with the procedures set forth at 38 C.F.R. §§ 20.704(a) (2016). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




